DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art.  The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the special technical feature, this special technical feature does not define a contribution over the prior art.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an apparatus. 
Group II, claim(s) 7-14, drawn to a method.  
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, although they share the special technical feature, this special technical feature does not define a contribution over the prior art for the following reasons:
5.	The common technical features linking the inventions I to II are substrate liquid processing method, comprising: horizontally holding and rotating a substrate which has a recess and a base metal layer exposed from a bottom surface of the recess; and pre-cleaning the base metal layer by supplying a pre-cleaning liquid being a dicarboxylic acid onto the substrate being rotated, wherein a temperature of the pre-cleaning liquid on the substrate is equal to or higher than 40°C. 
6.	Wang (PG Pub U.S 2005/0245080) teaches a substrate liquid processing method (abstract), comprising: horizontally holding (para 0217) and rotating a substrate (para 0028) which has a recess (para 0024 and 0213) and a base metal layer exposed from a bottom surface of the recess (para 0024 and 0213); and pre-cleaning the base metal layer by supplying a pre-cleaning liquid (para 0217) being a dicarboxylic acid (para 0218) onto the substrate being rotated (para 0028).  
7.	Although Wang teaches supplying pre-cleaning liquid at a certain temperature (para 0217), Wang fails to specifically teach wherein a temperature of the pre-cleaning liquid on the substrate is equal to or higher than 40°C.  However, Weidman (PG Pub U.S 2005/018226) also teaches a similar substrate liquid processing method wherein it is known to deliver the precleaning solution containing acid to the substrate at a temperature between 30°C and about 85°C (para 0102) in order to effectively dissolve the metal oxide residues and to prepare the substrate for the plating process (para 0102).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-cleaning liquid temperature of Wang to be between 30°C and about 85°C (reads on equal to or higher than 40°C) was taught by Weidman in order to effectively dissolve the metal oxide residues and to prepare the substrate for the plating process. 
8.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore the restriction is appropriate.
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
10.	During a telephone conversation with Michael Garvey on May 31, 2022 a provisional
election was made without traverse to prosecute the invention of a method, claims 7-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
11.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
12.	The information disclosure statement (IDS) submitted on 5/27/2020 has been considered by the examiner.  
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15.	Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
16.	Due to their dependency from claim 7, claims 8-14 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub U.S 2005/0245080) and further in view of Weidman et al (PG Pub U.S 2005/0181226).
20.	Regarding claim 7, Wang teaches a substrate liquid processing method (abstract), comprising: horizontally holding (para 0217) and rotating a substrate (para 0028) which has a recess (para 0024 and 0213) and a base metal layer exposed from a bottom surface of the recess (para 0024 and 0213); and pre-cleaning the base metal layer by supplying a pre-cleaning liquid (para 0217) being a dicarboxylic acid (para 0218) onto the substrate being rotated (para 0028).  
21.	Although Wang teaches supplying pre-cleaning liquid at a certain temperature (para 0217), Wang fails to specifically teach wherein a temperature of the pre-cleaning liquid on the substrate is equal to or higher than 40°C.  However, Weidman also teaches a similar substrate liquid processing method wherein it is known to deliver the precleaning solution containing acid to the substrate at a temperature between 30°C and about 85°C (para 0102) in order to effectively dissolve the metal oxide residues and to prepare the substrate for the plating process (para 0102).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-cleaning liquid temperature of Wang to be between 30°C and about 85°C (reads on equal to or higher than 40°C) was taught by Weidman in order to effectively dissolve the metal oxide residues and to prepare the substrate for the plating process.  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.                
22.	Regarding claim 8, the present combination of Wang and Weidman teaches supplying a plating liquid onto the pre-cleaned substrate (para 0222-0223 of Wang).
23.	Regarding claim 9, since Wang teaches that the plating liquid is delivered at the same temperature as the precleaning liquid (para 0217 and 0222) and since Weidman also teaches that the plating liquid has a temperature of between 55°C and about 60°C (para 0105) in addition to the temperature range of the precleaning liquid discussed above, it is reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature of the pre-cleaning liquid is within +/- 5°C of a temperature of the plating liquid.
24.	Regarding claim 10, the present combination of Wang and Weidman fails to teach that the supplying of the plating liquid is performed after the pre-cleaning of the base metal layer without rinsing the substrate in between.  However, Weidman further teaches that no rinsing steps are required between the processing steps (abstract and para 0037) in order to reduce chamber process time and to prevent contamination (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination of Wang and Weidman such that the supplying of the plating liquid is performed after the pre-cleaning of the base metal layer without rinsing the substrate in between as further taught by Weidman in order to reduce chamber process time and to prevent contamination.     
25.	Regarding claim 11, the present combination of Wang and Weidman teaches wherein the temperature of the pre-cleaning liquid is in a range from 30°C and about 85°C (para 0102 of Weidman) (reads on range from 60°C to 70°C).  A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
26.	Regarding claim 13, the present combination of Wang and Weidman teaches deaerating the pre-cleaning liquid before being supplied onto the substrate (para 0219 of Wang, dissolved oxygen concentration reads on deaerating).

27.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PG Pub U.S 2005/0245080) and Weidman et al (PG Pub U.S 2005/0181226) and further in view of Tanaka et al. (PG Pub U.S 2008/0226826). 
28.	Regarding claim 12, the present combination of Wang and Weidman fails to teach supplying an additional pre-cleaning liquid onto the substrate before being pre-cleaned, to thereby accelerate oxidation of the base metal layer.  However, Tanaka teaches a similar substrate liquid processing method wherein it is known to supply an additional pre-cleaning liquid onto the substrate before being pre-cleaned (para 0095-0097) in order to prevent the pre-cleaning liquid from being repelled on the substrate (para 0095-0097).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Wang and Weidman to include supplying an additional pre-cleaning liquid onto the substrate before being pre-cleaned as taught by Tanaka in order to prevent the pre-cleaning liquid from being repelled on the substrate.  
29.	Regarding the limitation “thereby accelerate oxidation of the base metal layer”, the process steps taught by Tanaka are similar to those instantly claimed.  Therefore, it is reasonably expected by one of ordinary skill in the art that the end result is the same as the claimed limitation.
30.	Regarding claim 14, the present combination of Wang and Weidman teaches claim 7 but fails to specifically teach a computer-readable recording medium having stored thereon computer-executable instructions that, in response to execution, cause a substrate liquid processing apparatus to perform a substrate liquid processing method as claimed in claim 7. 
However, Tanaka teaches a similar substrate liquid processing method wherein it is known to have a computer-readable recording medium having stored thereon computer-executable instructions that, in response to execution, cause a substrate liquid processing apparatus to perform a substrate liquid processing method in order to effectively control and operate the method steps.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for to modify the present combination of Wang and Weidman to have a computer-readable recording medium having stored thereon computer-executable instructions that, in response to execution, cause a substrate liquid processing apparatus to perform a substrate liquid processing method as taught by Tanaka in order to effectively control and operate the method steps of claim 7. 
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714